DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the preliminary amendment filed on 12/5/2019. Per the amendment, claims 4-5, 7-11, 13-16, 18 and 20 have been amended. As such, claims 1-20 are pending in the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “impulse converter”, “foil-sealed weight plates” and “a first and second viscoelastic foam material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 1-17 are objected to because of the following informalities:  The preamble of claim 1 should be written as “A device for use as a therapeutic aid…” and claims 2-17 should subsequently be written as “The device of claim…”
Claim 4 is objected to because of the following informalities; the examiner suggests rewriting “through which the provision of a grasping end (5) can be protected” as –which protects the grasping end from being released--.
Claim 9 is objected to because of the following informalities:  “fitted” should be written as                      –configured--.
Claim 12 is objected to because of the following informalities: Line 3 should be written as “weights can be fixed in place by the first viscoelastic foam material in the partially filled backside pocket.”
Claim 15 is objected to because of the following informalities:  “fitted” should be written as –configured--.
Claim 16 is objected to because of the following informalities:  the end of line 3 should be written as –one or several selective pressure impulses to the user--.
Claim 17 is objected to because of the following informalities:  “fitted in the form” should be written as –comprised--.
Claim 18 is objected to because of the following informalities:  Line 1 should be written as “A set of three weights…”

Claim 19 is objected to because of the following informalities:  Line 1 should read “A method of using a device comprising two pressure transducers…”
Claim 20 is objected to because of the following informalities:  Line 1 should read “A method of using the device according to claim 1…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 16 and 17 and all dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim requires at least two pressure transducers that deliver pressure impulses to the user. However, the written description fails to disclose the corresponding structure and function for performing the claimed limitation and to clearly link the function to the structure. The term “pressure transducer” as known in the art is a device that converts a pressure or force into an electric signal. The disclosure does not provide detail as to how the pressure transducers deliver pressure impulses. When looking to the specification on page 2, paragraph 3, it states that the pressure impulses can be activated anytime but does not explain how. In Fig.1 the pressure transducers, 2, is simply a location on the harness straps and does not show what the pressure transducers are.  On page 8, paragraph 1 of the specification, it states that the pressure transducers can be driven by the patients movement and that alternatively or additionally the device can have an electric pressure transducer and that alternatively or additionally the device can have an energy source in the backside pocket. On page 8, paragraph 2, the specification further states that it is the weights that allow the patient to adjust the intensity of the impulses but it does not explain how this is done. The specification does not provide sufficient detail on how this feature is being achieved to show that the applicant is on possession of the claimed invention. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 9, 10, 13, 15- 18 and 20 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the term “pressure transducers”. A pressure transducer is a device that measures pressure by converting pressure into an electrical signal. It is unclear how the pressure transducers are delivering pressure impulses. Do they comprise a piezoelectric element or an inflatable pocket that inflates and deflates in a pulsing fashion? Do they comprise a Alternatively or additionally, the device can have an electric pressure transducer. Moreover, the device can have an energy source shaped like a flat lead battery, for example, which can be fitted alternatively or in addition to a weight in the backside pocket.” On page 10, paragraph 1, the specification states “Furthermore, the device can advantageously have a mechanical impulse converter suitable for converting a flat pressure impulse emitted by a pressure transducer to one or several selective pressure impulses. In this way, the pressure impulses can be strengthened or the weights reduced. Here, a pressure impulse that activates only selectively is understood to be one acting on a surface of a few square millimeters to several square centimeters. Furthermore, the impulse converter can be fitted in the form of one or several knobs that can be arranged below a pressure transducer. If Applicant means for device to comprise of pressure transducers that convert pressure into an electrical signal, why does the specification state that an electric pressure transducer may be used alternatively or additionally? How can a pressure be converted to an electric signal without an energy source? For examination purposes, the examiner interprets the “pressure transducers” to be any device that is capable of providing pressure pulses to a user.
Regarding claim 3, it is unclear what is meant by “widened to a length”. Is it referring to the length of the straps, or is it referring to the diameter of the loop created by the straps. For examination purposes, the examiner interprets the limitation to mean the diameter of the loop is 100 cm.
Claim 4 recites the limitation "the widened state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, it is unclear what is meant by “a relaxed state”. Does it refer to when the pocket does not have weights in it? Does it refer to when the backside pocket is lying flat on a surface? For examination purposes, the examiner interprets a “relaxed state” to refer to when the pocket does not have weights in it.
Claim 15 recites the limitation "second foam material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets the second foam material to be the second viscoelastic foam material of claim 14.
Regarding claim 16, it is unclear what is meant by a “flat pressure impulse”. For examination purposes, the examiner interprets a “flat pressure impulse” to be a pressure impulse coming from a flat location or surface, i.e. the harness strap.
Claims 16 and 17 recites the limitation "a pressure transducer".  It is unclear if the pressure transducer of claims 16 and 17 are the same pressure transducers introduced in claim 1 or an additional pressure transducer. For examination purposes, the examiner interprets the pressure transducer of claims 16 and 17 to be one of the at least two pressure transducers introduced in claim 1.
Regarding claim 18, it is unclear what is being required by the recited claim ranges of 0.25 kg to 0.75 kg, 0.5 kg to 1.5 kg and 0.5 kg to 2 kg when all of the claimed ranges overlap. A weight of 0.6 kg, for 

Regarding claims 19 and 20, the claims are rendered indefinite as they are merely reciting a use of the device without positively reciting any steps in the actual method of using the device.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent from base claim 5 which requires a height of the backside pocket to be less than 3 cm and the dimensions recited in claim 10 are all outside of 3 cmdng.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2005/0197607 A1) in view of Pond (US 2016/0151191 A1).
With respect to claim 1 and 19, Brown teaches a device (Fig.1, 10) for use as a therapeutic aid for the therapeutic treatment of a symptom of Parkinson's ([0009], “posture improvement device”), characterized in that the device (10) has at least two viscoelastic pads (52) that provide neuromuscular stimulation ([0063) to contact points on a patient's left and right pectoral muscles ([0016], “A pair of viscoelastic pads may be releaseably mounted on the inner surface at the chest portion and are preferably positioned adjacent to the patient's pectoralis major muscles located on the patient's chest in order to prevent slippage and to restrict movement of the free ends on the chest portion. In addition, neuromuscular stimulation may be provided by the viscoelastic pads to the patient's skin to enhance posture correction.”
Brown does not teach that the neuromuscular stimulation provided by the viscoelastic pads includes pressure transducers which deliver pressure impulses.
However, Pond teaches a similar device (Fig.10) to assist in the straightening of spinal deformities ([0023]) that comprises a pressure transducer ([0039], “vibration component”; [0040], “the vibration component(s) include an internal oscillating unbalanced weight.”) to deliver pressure impulses to the chest of the user ([0039], “positions on the chest of the user”) to help relax the user’s muscles and increase comfort of the user ([0039]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the viscoelastic pads of Brown to each include a vibration device as taught by Pond to provide oscillating vibration (i.e. pressure impulses) to the user as a known way of providing neuromuscular stimulation to the pectoral muscles of a user, thus relaxing the muscles of the user and increasing the effectiveness of the device. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2005/0197607 A1) in view of Pond (US 2016/0151191 A1) and further in view of Williamson et al. (US 2018/0098732 A1).
With respect to claim 20, Brown as modified teaches the device of claim 1.
Brown does not teach that the device is specifically used as a therapeutic device for Parkinson’s patients.
However, Williamson teaches that patients with Parkinson’s have “issues with muscle rigidity, as well as problems with their posture and balance”, [0007] and that “Parkinson's disease patients require postural support. One form of providing support and maintaining proper posture is through a brace or a vest”, [0011].
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to use the device of Brown as a therapeutic device for Parkinson’s patients to stimulate rigid muscles and provide postural support as a therapeutic treatment as taught by Williamson.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra-Paez (US 5067484), in view of Brown (US 2005/0197607 A1), further in view of Pond (US 2016/0151191 A1).
With respect to claim 1, Hiemstra-Paez teaches a device (Fig.1, 10) for use as a therapeutic aid for the therapeutic treatment of a symptom of Parkinson's (col.1, lines 13-19, posture treatment for deteriorating posture caused by neurological disease).
Hiemstra-Paez does not teach that the device has at least two pressure transducers, which can be arranged and set up to deliver pressure impulses to contact points on a patient's left and right pectoral muscles.
However, Brown teaches a posture improvement device ([0009], Fig.1, 10) that has at least two viscoelastic pads (52) that provide neuromuscular stimulation ([0063) to contact points on a patient's left and right pectoral muscles ([0016], “A pair of viscoelastic pads may be releaseably mounted on the inner surface at the chest portion and are preferably positioned adjacent to the patient's pectoralis major muscles located on the patient's chest in order to prevent slippage and to restrict movement of the free ends on the chest portion. In addition, neuromuscular stimulation may be provided by the viscoelastic pads to the patient's skin to enhance posture correction.” Brown is silent as to how the neuromuscular stimulation is provided.
Pond teaches a similar device (Fig.10) to assist in the straightening of spinal deformities ([0023]) that comprises an oscillating vibration device ([0039], “vibration component”; [0040], “the vibration component(s) include an internal oscillating unbalanced weight.”) to deliver vibrations to the chest of the user ([0039], “positions on the chest of the user”) to help relax the user’s muscles and increase comfort for the user ([0039]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the therapeutic aid device of Hiemstra-Paez to include two viscoelastic pads that provide neuromuscular stimulation to contact points on a patient’s .
 
Claims 2-10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra-Paez (US 5067484), in view of Brown (US 2005/0197607 A1), further in view of Pond (US 2016/0151191 A1) further in view of Hughes (US 2008/0228121 A1).
With respect to claim 2, Hiemstra-Paez as modified teaches the limitations of claim 1 and also teaches that the pressure transducers are fitted in the form of harness straps (Hiemstra-Paez, Fig.1, straps 16; viscoelastic pads 52 of Brown comprising vibration device of Pond are located on straps 16 as detailed in the rejection of claim 1 above), and the straps (16) have a curved shape and are fitted in the form of shoulder harnesses to enclose the shoulder joint (see Fig.1).
Hiemstra-Paez does not teach that the harness has aids to adjust the spacing of the straps.
However, Hughes teaches a posture support device (Fig.1) comprising harness straps (30) and teaches that the harness has aids (lateral chest strap 32 and buckling means 33) to adjust the spacing of the straps (30) and “to keep chest straps 30 properly situated upon and around the left and right portions of the chest.”, ([0035]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the straps of Hiemstra-Paez as modified to include aids in the form of a lateral chest strap and buckle as taught by Hughes to adjust the chest straps and keep them properly situated.
claim 3, Hiemstra-Paez as modified teaches that the straps (16) can be separated (Hiemstra-Paez, upper portion 34 may be separated from lower portion 38, col.3, lines 3-12) or a loop created with the straps (16) to enclose the shoulder joint (the shoulder joint is enclosed as shown in Fig.1 when upper and lower portion are connected via hook and loop fabric col.3, lines 3-12). 
Hiemstra-Paez does not teach that the straps can be widened to a length of at least 100 cm.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the straps of Hiemstra-Paez be at least 100 cm to allow for adjustment of the device for different sized and shaped patients. Additionally, it has been found that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04.
With respect to claim 4, Hiemstra-Paez as modified teaches that the straps (16) have one grasping end (36), which in the widened state creates an easily grasped loop out of the straps (16) to enclose the shoulder joint and the device has a safety device (patch of hook and loop fabric, 42) through which the provision of a grasping end (36) can be protected (Hiemstra-Paez, col. 3, lines 5-15 where the hook and loop fabric secures the grasping end 36 to the lower portion of the strap 38).
With respect to claim 5, Hiemstra-Paez as modified teaches that the device (10) has a flat backside pocket (12) situated on the back side with a height of less than 3 cm (col.2, line 39, where pouch is no thicker than 0.5 inch which is equal to 1.27 cm).
With respect to claim 6, Hiemstra-Paez as modified teaches that the backside pocket (12) has been designed in a way to prevent the formation of individual contact points on the patient's back (The backside pocket lies flat on the back of the user, Fig.1 and Fig.2).
With respect to claim 7, Hiemstra-Paez as modified teaches that the length of the straps (16) can be adjusted in such a way that the backside pocket (12) can be positioned centrally below the patient's shoulder blades “The pouch 12 is properly positioned preferably just below the inferior angle 
With respect to claim 8, Hiemstra-Paez as modified teaches that the backside pocket (12) is designed in the form of a pillow (Fig.1, where the pocket opens up on one end to receive the weights; “Pouch 12 preferably has some thickness when empty in that pouch 12 is preferably made of a soft cushiony material for comfort”, col. 2, lines 43-45).
With respect to claim 9, Hiemstra-Paez as modified teaches that the backside pocket (12) is fully capable of and fitted for alternately accommodating one to three flat weights of 0.25 kg to 0.75 kg, 0.5 kg to 1.5 kg, and 0.5 kg to 2 kg as needed. 

Claims 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable Hiemstra-Paez (US 5067484), in view of Brown (US 2005/0197607 A1), further in view of Pond (US 2016/0151191 A1) further in view of Hughes (US 2008/0228121 A1) and further in view of English(US 2013/0023388 A1).
With respect to claim 11, Hiemstra-Paez as modified teaches the limitations of claim 5 and also teaches that the backside pocket (12) has a first foam material on the side facing the patient's back (“Pouch 12 is preferably made of a single piece of soft, durable material, such as a relatively thick, spongy material”, col. 2, lines 15-17).
Hiemstra-Paez does not teach that the foam is viscoelastic.
However, English teaches that viscoelastic foam is a known material for providing cushion that receives impact and reduces the shock of the impact to a user’s body ([0025]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to make the foam material of Hiemstra-Paez from viscoelastic foam as taught by English to provide cushion to the user between the weights and the user’s body, that receives any impact that may come from the weights hitting the back of the user. 
claim 12, Hiemstra-Paez as modified teaches the first viscoelastic foam material is dimensioned and arranged in such a way on the side facing the patient's back that the weights can be fixed in place in a partially filled backside pocket by the foam material (the viscoelastic foam material of the pocket holds the weights in place).
With respect to claim 13, Hiemstra-Paez as modified teaches the first viscoelastic foam material largely fills the interior of the backside pocket (12) in a relaxed state (The backside pocket is made of viscoelastic foam and therefore largely fills the interior).
With respect to claim 14, Hiemstra-Paez as modified teaches that the device (10) has a second viscoelastic foam material (side of pocket 12 facing outward from the user) arranged in such a way that a clamping force exerted on the back of the patient by the backside pocket (12) is flatly distributed to prevent contact points (Hiemstra-Paez, the pocket is flat, Fig.1 and Fig.2).
With respect to claim 15, Hiemstra-Paez as modified teaches that the first and second foam material are fitted as one single piece (Hiemstra-Paez, “Pouch 12 is preferably made of a single piece of soft, durable material, such as a relatively thick, spongy material”, “col. 2, lines 15-17, “The material is folded over itself and sewn along two sides 18 and 20 to form the rectangular pouch 12 with open top 30 (FIG. 1)”.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra-Paez (US 5067484), in view of Brown (US 2005/0197607 A1), further in view of Pond (US 2016/0151191 A1) as applied to claim 1 above, and further in view of Nishidate (US 2015/0155814 A1) and Brown (US 2010/0256717 A1, hereinafter Brown ‘717).
With respect to claim 16, Hiemstra-paez teaches the limitations of claim 1.
the device has an impulse converter suitable for converting a flat pressure impulse delivered by a pressure transducer to one or several selective pressure impulses.
However, Nishidate teaches that it is known to provide a plurality of protrusions (Fig.7, 103, [0002], “wide area protrusion unit”) on a surface of a vibration device (vibration device drive unit 104, [0004]), that is suitable for converting a vibration of a flat surface into several individual stimulating contact points that transmit vibration to the user (to each of the protrusions on 103, [0002], [0004]).
Brown ‘717 teaches a posture improvement garment (Fig.1) comprising a plurality of protrusions (neuro nubs 30, [0065]) located on an inside surface of the garment to stimulate parts of the torso including the left and right pectoral muscles (“nubs 30 are disposed on each of the straps 22 and 24, where they stimulate portions of the body adjacent to rotator cuff muscle attachment points on the humerus, as well as pectoralis minor muscles”, on “the inside surface of the garment” [0065]). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Hiemstra-Paez as modified to further include a plurality of protrusions on the surface of the vibration device (i.e. pressure transducer) and the inside surface of the harness straps as taught by Brown to convert the vibration into several stimulating contact points that transmit the vibration individually delivered by the vibration device in light of the teaching of Nishidate that it is known to provide a surface with a plurality of protrusions to a vibration device to stimulate the user in several individual contact points. It directly follows that, the plurality of protrusions of Brown ‘717 would function as the impulse converter and would be located under the harness straps facing toward the user, underneath the viscoelastic pads that comprise the pressure transducers, and suitable for converting a vibration from a flat surface (the viscoelastic pad comprising the vibration device) delivered by the vibration device (i.e. pressure transducer) to one or several stimulating individual impulses.
 claim 17, Hiemstra-Paez as modified teaches that the impulse converter (Brown ‘717, neuro nubs 30) is fitted in the form of one or several knobs that can be arranged under a pressure transducer (neuro nubs 30, Brown ‘717, would be located under the harness straps facing toward the user, underneath the viscoelastic pads that comprise the pressure transducers.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bucciarelli (US 2017/0143048 A1), in view of Malcolm (US 2017/0361159 A1).
With respect to claim 18, Bucciarelli teaches a set of three flat weights (Fig.3A and 3B, plurality weights 300 for a weighted garment [0029]) for combination with a device according to claim 5 (this is an intended use limitation. The set of three weights are capable of being used with the device of claim 5. ), whereby the flat weights (300) are fitted in the form of rectangular weight plates with rounded corners (as shown in Fig’s 3A and 3B) weighing 0.25 kg to 0.75 kg, 0.5 kg to 1.5 kg and 0.5 kg to 2 kg ([0040] where each weight is “1 pound or more”, which is equal to .45 kg. or more and falls within a range of 0.25 kg to 2 kg, see interpretation under 112(b) rejection found above), adjusted for combination and retractable in the backside pocket of a-the device to generate pressure impulses on contact points on the left and right pectoral muscles of a patient (This is an intended use limitation. The weights are capable of being removable from the backside pocket and adjusted for combination).
Bucciarelli does not teach that the weights are foil-sealed.
However, Malcom teaches a weight (Fig.1) that is foil-sealed ([0020], “an inner core and an outer core of varying metals or casted layers can be provided within the modular unit to achieve the specific weight and shape of the units, as well as to create a barrier or protective layer around metals or materials that may be denser but softer, such as lead.”)
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the weights of Bucciarelli to be foil-sealed as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHAHROUR (US 2017/0216077 A1) teaches a similar posture device. Mylonas (US 2018/0014961 A1) teaches a postural device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785            

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785